Title: To Thomas Jefferson from Albert Gallatin, 24 December 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            24 Dec. 1807 (rec’d)
                        
                        John Cockle is indebted to U.S. for revenue bonds. His sureties in Charleston have been sued & judgment
                            obtained. They have requested that Govt. should stop payment on Louisiana bills drawn in his favour. He has removed
                            to New Jersey & wants us to pay his bills & to recover the money from his sureties, or rather to give up the debt on
                            various frivolous pretexts. He has been answered in full two or three times. But I have not answered his last letter. The
                            bills have never been presented for payment, & I do not know whether they are in his hands.
                        
                            A.G.
                        
                    